United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-525
Issued: June 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2014 appellant, through his representative, filed a timely appeal from the
September 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of its loss of wage-earning capacity (LWEC) determination. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant met his burden to establish that OWCP’s August 21, 2009
LWEC determination should be modified.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On the prior appeal,2 the Board found that OWCP properly denied modification of its
August 21, 2009 LWEC determination. The relevant facts are set forth below.
Appellant, a 54-year-old mail processing clerk, sustained an occupational disease as a
result of repetitive movement while casing mail. OWCP accepted his claim for right rotator cuff
sprain. In another claim,3 it accepted left shoulder tendinitis. On August 15, 2008 appellant
accepted a modified assignment reworking mail at a nixie table for eight hours per day. About a
year later, in an August 21, 2009 decision, OWCP determined that his actual earnings in this
modified assignment fairly and reasonably represented his wage-earning capacity.
OWCP denied modification of its LWEC determination on February 5, June 22 and
July 23, 2010. On February 16, 2011 an OWCP hearing representative affirmed, finding, among
other things, that the original LWEC determination was not, in fact, erroneous. The Board
affirmed on March 23, 2012, finding that appellant had failed to establish one of the criteria for
modifying the determination.
On November 6, 2012 appellant, through his representative, requested reconsideration
before OWCP. “This request for reconsideration is regarding LWEC and is based on the
decision of M.V. and Department of Homeland Security, Transportation Security Administration,
et al. Docket No. 10-1642, June 15, 2011.” He argued that, based on this information, the
decision should be vacated and the previous decision should be overturned.
In a decision dated September 30, 2013, OWCP denied modification of its LWEC
determination.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.4 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.5
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,

2

Docket No. 11-1791 (issued March 23, 2012). The facts of this case as set forth in the Board’s prior decision
are hereby incorporated by reference.
3

OWCP File No. xxxxxx453 (subsidiary file).

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

2

or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.6
ANALYSIS
Appellant requested modification of OWCP’s August 21, 2009 LWEC determination
based on the case of M.V.,7 which the Board decided in 2011. In M.V., a transportation security
screener injured his back lifting army field packs. He completed a vocational rehabilitation
training program to provide him the skills to obtain an entry-level job as a budget analyst. Based
on state labor market statistics, the vocational rehabilitation specialist found that budget analyst
positions were reasonably available to the claimant in his commuting area. OWCP reduced the
claimant’s wage-loss compensation accordingly.
The Board reversed the LWEC determination on the grounds that the state labor market
statistics did not show how many of available positions for a budget analyst were entry level
positions and therefore suitable to the claimant’s vocational training. The Board found that
OWCP did not meet its burden to justify the reduction of the claimant’s wage-loss compensation.
Appellant offered no argument to explain how the Board’s holding in M.V. warranted
modification of the August 21, 2009 LWEC determination. He did not argue a material change
in the nature and extent of his injury-related condition and retraining or vocationally
rehabilitation does not apply. Appellant did not establish one of the criteria for modification; the
case of M.V. must establish, on its face, that the August 21, 2009 LWEC determination was, in
fact, erroneous.
In M.V., OWCP reduced the claimant’s wage-loss compensation based on a constructed
position, or a position the claimant did not actually hold. In doing so, it had the burden of
establishing that such positions were reasonably available to the claimant within his commuting
area. OWCP did not meet that burden, as the record did not establish how many of the available
positions were suitable to his vocational training.
Appellant’s case is distinguishable. OWCP reduced his wage-loss compensation based
on his actual earnings in a position he held. Appellant had successfully performed the duties of
this position for some period of time, demonstrating that the position was, in fact, suitable. As
the Board noted on the prior appeal, the wage-earning capacity of an employee is determined by
the employee’s actual earnings if the employee’s actual earnings fairly and reasonably represent
his or her wage-earning capacity. OWCP found that appellant’s demonstrated capacity to earn
wages in this position fairly and reasonably represented his or her wage-earning capacity, and
that he or she was therefore no longer entitled to compensation for total disability.
As the circumstances of this case are readily distinguishable from the case of M.V., the
Board finds that appellant has not met his burden to establish that OWCP’s August 21, 2009
LWEC determination was, in fact, erroneous. As his November 6, 2012 request failed to
6

Daniel J. Boesen, 38 ECAB 556 (1987).

7

Docket No. 10-1642 (issued June 15, 2011).

3

establish one of the criteria for modifying the LWEC determination, the Board will affirm
OWCP’s September 30, 2013 decision denying modification.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met his burden to establish that OWCP’s
August 21, 2009 LWEC determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

